UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


ERIC A. HICKS,                               )
                                             )
                    Plaintiff,               )
                                             )
               v.                            )      Civ. Action No. 13-0033 (ESH)
                                             )
EXECUTIVE OFFICE                             )
FOR U.S. ATTORNEYS,                          )
                                             )
              Defendants.                    )
________________________________             )


                                 MEMORANDUM OPINION

       Pending before the Court is Defendant’s Motion to Dismiss or for Summary Judgment

[ECF No. 14]. By Order of July 25, 2013, plaintiff was advised to respond to defendant’s

motion by August 26, 2013, or risk dismissal of the case on what the Court might treat as a

conceded motion. Plaintiff has neither filed a response to the pending motion to dismiss nor

sought additional time to do so. Therefore, the Court will treat the motion as conceded and

dismiss the case. See FDIC v. Bender, 127 F.3d 58, 68 (D.C. Cir. 1997) (discretion lies wholly

with the district court to grant motion to dismiss as conceded). A separate Order accompanies

this Memorandum Opinion.

                                                    ___________/s/___________
                                                    ELLEN SEGAL HUVELLE
DATE: August 30, 2013                               United States District Judge